NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-3573-18T4

MAIREAD
SHANNON-BEVILAQUE,

          Plaintiff-Respondent,

v.

ANTHONY J. BEVILAQUE,

     Defendant-Appellant.
________________________

                    Argued telephonically May 20, 2020 –
                    Decided June 16, 2020

                    Before Judges Koblitz, Gooden Brown and Mawla.

                    On appeal from the Superior Court of New Jersey,
                    Chancery Division, Family Part, Union County, Docket
                    No. FM-20-0843-17.

                    Joseph M. Freda, III argued the cause for appellant
                    (Gomperts Penza McDermott & Von Ellen, LLC,
                    attorneys; Joseph M. Freda, III, of counsel; Marisa
                    Lepore Hovanec, of counsel and on the briefs).

                    Kathleen B.             Estabrooks          argued        the      cause       for
                    respondent.
PER CURIAM

      Defendant Anthony Bevilaque appeals from a December 19, 2018

judgment of divorce, a February 27, 2019 amended judgment of divorce, and an

April 12, 2019 order denying reconsideration of the amended judgment, which

collectively adjudicated alimony, child support, counsel and expert fees, and life

insurance and other issues. We affirm.

      Defendant and plaintiff Mairead Shannon-Bevilaque were married for

nearly twenty-four years. Three children were born of the marriage who were

twenty-four, twenty-two, and eighteen, at the time this matter was tried over the

course of four days in October 2019.

      The facts adduced at trial showed plaintiff received her associate degree

in nursing in 1993 and worked as a full-time nurse until the parties' first child

was born. Thereafter, she held various per diem and part-time jobs and returned

to work full-time in January 2018. She completed her bachelor's degree in 2003

and then a master's degree in 2012, both in nursing. Defendant is self-employed

as the sole owner of a laundry systems business.

      Pendente lite, a joint expert was retained to conduct a cash flow analysis

and valuation of the laundry business.        The expert engaged in multiple

settlement conferences with the parties and provided them with draft reports


                                                                          A-3573-18T4
                                         2
containing his opinions on cash flow and value, which diverged greatly from

one conference to the next. The expert wrote to the court acknowledging the

different valuations attributing it to each party's "significantly differing"

representations. He requested forty-five days to complete a final report before

trial began. Defendant retained his own expert to review the draft schedules the

joint expert prepared and formulate a rebuttal report. After learning defendant

had an expert, plaintiff retained her own as well. The court directed defendant

to advance $10,000 to plaintiff from the parties' home equity line of credit

(HELOC) for her expert.

      Less than eight weeks before trial, the joint expert provided his final

report, in which he opined defendant had an average annual pre-tax cash flow

of $260,806 and valued the business at $620,000. The joint expert's testimony

was consistent with his report. Plaintiff's expert opined the average pre-tax cash

flow was $279,047 and valued the business at $685,000. Defendant's expert

opined the average pre-tax cash flow was $222,189 and valued the business at

$440,000.

      Plaintiff testified about three Case Information Statements (CIS) she filed

during the divorce proceedings. The first CIS, dated September 25, 2017, was

filed more than nine months following the date of complaint, and claimed a joint


                                                                          A-3573-18T4
                                        3
marital lifestyle of $12,222 per month; a second CIS, filed approximately eleven

months later, claimed a joint marital lifestyle of $34,248 per month; and a third

CIS, bearing the same date as the second and according to plaintiff filed to

correct an error, certified to a joint lifestyle of $26,749 per month. Plaintiff

testified the difference between her first and third CIS was because she did not

have access to the information to accurately complete it because defendant

handled the finances during the marriage.

      Plaintiff's second and third CISs, set forth a current lifestyle for herself

and the parties' youngest child, including an anticipated college contribution

expense, of $14,070 per month. She explained her budget also included the

proposed costs of purchasing a new home in the same area as the marital

residence, with an anticipated mortgage expense between $2000-2500 per

month. She testified her annual salary was $67,600.

      Defendant testified regarding a CIS he filed contemporaneous with

plaintiff's first CIS, which set forth a joint marital lifestyle of $9242 per month

and a second CIS filed two years later which stated the marital lifestyle was

$16,021 per month. He explained the second budget was vastly greater because

when he completed the first CIS, he "wasn't aware of how to fill it out."




                                                                            A-3573-18T4
                                        4
      Plaintiff testified the parties' eldest child was employed but was moving

back home until he was ready to find another place to live. She testified the

middle child currently resided at home and occasionally worked for defendant,

and the youngest child was in her first semester of college in Arizona but

intended to return and was awaiting responses to her transfer requests from New

Jersey schools.

      During summations, defendant's counsel asked the court to order open

durational alimony of $47,000 per year, based on yearly gross incomes of

$222,189 for defendant and a forty-hour instead of thirty-four-hour work week

for plaintiff, totaling $81,120. Defendant argued child support was a "red

herring" and there were "no proofs as to expenses for the daughter that are not

covered by . . . the college expenses or . . . substantial alimony that's going to

be provided." Defendant requested the court order each party be responsible for

his or her own counsel fees.

      Plaintiff's counsel argued for open durational alimony of $70,000-75,000

per year, based on a gross yearly income of $279,000 for defendant and $67,448

for plaintiff. Plaintiff also sought child support for the daughter and defendant's

contribution to her counsel and expert fees.




                                                                           A-3573-18T4
                                        5
      The trial judge issued a detailed written decision and entered a judgment

of divorce, ordering defendant to pay plaintiff $70,000 per year of non-taxable

open durational alimony for a period up to twenty-three years. The judge

described the marriage as one of long duration and the marital standard of living

as "the lifestyle of an upper middle class family.             They did not live

extravagantly, but traveled, had a nice home free of mortgage, ate out often, and

carried no debt." The judge found the divorce would result in "each party

[being] relatively equal going forward. All assets with the exceptio n of the

[d]efendant's company will be equally divided, and there is no debt to be

divided."

      The judge rejected defendant's argument that plaintiff could work more

hours per week or in a more lucrative hospital setting. He concluded:

                  Many of the factors in the alimony statute have
            already been extensively analyzed in the section of this
            opinion addressing equitable distribution. The portion
            of the statutory analysis which requires further
            discussion is the need of [p]laintiff and the ability of
            [d]efendant to pay.

                  Prior to discussing the need and ability to pay, the
            court has considered and rejected the concept that the
            equitable distribution will provide income which could
            defray a portion of the need of [plaintiff]. It is true that
            the parties will be selling a home estimated in value of
            approximately $545,000 of which she will receive half
            the net proceeds. In addition, the court has made an

                                                                           A-3573-18T4
                                         6
award of $198,000 in equity from [the] business.
However, [p]laintiff will have to obtain replacement
housing, with her career for the next twenty years here
in northern New Jersey, one of the most expensive real
estate markets in the nation. Additionally, she will
have her pro rata share of the cost of [the daughter]'s
education for the next three and a half years. The
remainder of the assets to be divided are largely
retirement assets. Thus the court does not envision a
pool of money which will generate any substantial
income.

      ....

      Plaintiff has projected a monthly lifestyle budget
of $14,000. The court, on the whole, does not take issue
with the estimates. However, they are estimates for her
and one child. Accordingly, they have to be adjusted
by the court. The court reduces food from $800 to
$600. Clothing will be reduced from $500 to $300.
Hair care and nails reduced to $200. The private school
costs of $1250 are eliminated. The debt services of
$800 is also eliminated. This amounts to $2600 being
backed out for a monthly lifestyle of $11,400. This
would result in an after[-]tax need of $136,800, which
would represent approximately $180,000 in taxable
income.

. . . [Defendant]'s trial CIS indicated monthly family
expenses of $16,021, for a total per annum family need
of $192,252. . . .

       In this matter the court has concluded that the
[p]laintiff earns $67,000 and the [d]efendant $278,000.
Assuming they were to live similar lifestyles after the
marriage, that would assumedly require total income in
excess of their actual income.


                                                           A-3573-18T4
                           7
                  The court concluded that [p]laintiff should be
            awarded $70,000 per year in non-taxable alimony. It
            shall be neither a write off for him or taxable to her.
            This recognizes that much of the marital lifestyle was
            funded through the business and was therefore not
            taxable to them. Added to the $67,000 in taxable
            earnings she makes, this will provide [p]laintiff with
            income of $137,000, of which only her salary is taxable.
            The court believes this will afford her with the ability
            to preserve the marital lifestyle, as closely as possible.

      The judgment compelled defendant to pay $243 per week in child support

for the youngest child, commencing upon the sale of the former marital home.

The judge calculated child support pursuant to N.J.S.A. 2A:34-23(a) because the

parties' incomes exceeded the maximum under the Child Support Guidelines.

The judge explained

            [w]hen the parties tried this case . . . [their daughter]
            was out west at [a] [u]niversity [in] Arizona, but had
            determined it was not a good fit for her and was
            transferring home. The court does not know whether
            [their daughter] will be living at home, when the former
            marital home will be sold, and has only the estimate as
            to what [plaintiff]'s future living arrangements will
            involve.

                  The court has run the base child support number.
            That produces a base amount of $347 per week. This
            court is not disposed to add an amount despite the fact
            that the total income for both of the parties is
            substantially above the guidelines. This is because the
            parties, and their children, have not enjoyed such a
            profligate lifestyle that there is an additional need for
            support. There are no special hobbies, activities, or

                                                                         A-3573-18T4
                                        8
               expenses. There is simply nothing about the past needs
               of the child that creates a need for an enhanced amount
               of support.

                     However, pursuant to Jacoby[1], the court does
               believe that there should be a downward modification.
               The court is mindful that in excess of [sixty percent] of
               child support represents fixed expenses. In addition,
               when [the daughter] is home, the [p]laintiff will have
               some additional expenses. Based on the foregoing, the
               court believes a [thirty percent] downward
               modification of the base amount is appropriate, and
               child support is thus set at $243 per week.

         After entry of the judgment of divorce, plaintiff's counsel moved for

attorney's and expert fees and filed an affidavit of services in support of the

request. Plaintiff also requested that the court require defendant to maintain life

insurance for her and the youngest child's benefit. The trial judge entered the

amended judgment granting the request for fees and ordered defendant to

maintain $2,000,000 in life insurance to secure his alimony obligation.

         The judge issued written findings addressing the Rule 5:3-5(c) factors. He

stated

               [p]laintiff paid a prior attorney nearly $10,000 and [her
               current attorney] has amassed fees of $44,980, of which
               she has only been paid $5000. Those legal fees [are]
               decidedly low as compared to similarly situated
               attorneys practicing in this area doing family law. In
               addition, as detailed in the court's earlier letter opinion

1
    Jacoby v. Jacoby, 27 N.J. Super. 109 (App. Div. 2012).
                                                                             A-3573-18T4
                                           9
this matter involved a corporate valuation issue wherein
the parties worked throughout the litigation with a joint
expert. However, at the [eleventh] hour [d]efendant
hired a rebuttal expert to the joint expert, which
[p]laintiff determined created the need in her mind at
least . . . to hire a third expert to counter the rebuttal
expert. She continues to owe [her expert] the sum of
$19,694.50, after an initial retainer was paid via a draw
on the HELOC of the former marital home.

       The court has not been provided with any
information as to [d]efendant's legal fees, although
same were apparently paid through [his] business,
similar to the manner in which much of the marital
lifestyle was funded. Needless to say, this is a luxury
not afforded [p]laintiff. Plaintiff argues this inequity
should be considered in this court's decision.

. . . The court takes [the parties' income and plaintiff's
award of alimony and equitable distribution] into
consideration as to the ability of the parties to pay their
own attorneys' fees as well as whether some or all of
[p]laintiff's fees should be visited on [d]efendant.

       The remaining factors in this matter for the court
to consider are the reasonableness of the positions of
the parties, as well as the results obtained. It should be
noted that the matter was tried basically because of the
failure to agree on two substantial issues, namely the
length and amount of alimony, as well as the share of
equitable distribution [p]laintiff would derive from the
business entity. In virtually all other matters, the
parties were able to forge an agreement.

. . . As indicated in this court's earlier letter opinion,
both of [defendant's positions on alimony and imputed
income] were soundly rejected by the court.


                                                              A-3573-18T4
                           10
. . . Plaintiff was willing to resolve the matter pre-trial
for a taxable alimony of $75,000. This demand was
based on salary figures strikingly similar to that found
by the court. Thus, [after taxes, p]laintiff's demand was
significantly lower than what the court actually
awarded.

. . . The court awarded $198,000 [in equitable
distribution] based on a [business] valuation of
$660,000. It should be noted that the joint expert's
opinion as to value was $620,000.

      As can be seen from the foregoing, it was the
position of [d]efendant that drove this matter for trial.
Plaintiff's settlement positions, in light of the court's
decision, were reasonable. Defendant's clearly were
not.

       Based upon all of the foregoing, the court finds
no reason to visit upon [d]efendant the legal fees
incurred throughout the course of the litigation leading
up until trial. This matter was not litigated in an overly
litigious [way].      Quite the opposite.       However,
[d]efendant is solely responsible for driving this matter
to trial. He achieved less than what he could have
settled for, and in doing so he forced [p]laintiff to incur
trial costs including attorneys' fees and expert costs.
The court finds that he should be 100% responsible for
these costs.

      The court has done a line by line review of
[plaintiff's counsel]'s billing statements and determines
that she dedicated 70.2 hours representing $28,080 in
fees towards the trial, and as represented [plaintiff's
expert]'s fees amount to $29,694. This will represent
the award to [p]laintiff.



                                                              A-3573-18T4
                           11
      Defendant moved for reconsideration of the fee award and requested the

life insurance obligation be decreased to one million dollars. On April 12, 2019,

the trial judge denied reconsideration reiterating his reasons for the award of

fees to plaintiff. The judge made further findings regarding the life insurance

as follows:

                    I'm also not satisfied that the insurance should be
              reduced.     [Defendant] has other obligations to
              [plaintiff]. There's the obligation of the daughter's
              college, which hasn't been resolved yet, although he has
              been paying it. If . . . something happened to him, there
              needs to be guarantees in place. And so I find that, at
              this point, the two million [dollar] life insurance is
              appropriate. Certainly, there will come a time when the
              [c]ourt could modify that amount if asked to do so, or
              by agreement of the parties.

                                         I.

      Our scope of review of Family Part orders is limited. Cesare v. Cesare,

154 N.J. 394, 411 (1998). We "'should not disturb the factual findings and legal

conclusions of the trial judge unless . . . convinced that they are so manifestly

unsupported by or inconsistent with the competent, relevant and reasonably

credible evidence as to offend the interests of justice' or when we determine the

court has palpably abused its discretion." Parish v. Parish, 412 N.J. Super. 39,

47 (App. Div. 2010) (alteration in original) (quoting Cesare, 154 N.J. at 412).



                                                                          A-3573-18T4
                                        12
We also review the denial of reconsideration for an abuse of discretion.

Cummings v. Bahr, 295 N.J. Super. 374, 389 (App. Div. 1996).

                                         A.

      Defendant argues the alimony award was excessive and more than

plaintiff sought because she would have to receive $86,800 per year in taxable

alimony to net $70,000, which he asserts "amount[s] to $12,000-17,000 per year

more in alimony than requested." He contends the trial judge failed to consider

each party's right to share in the marital lifestyle.

      Family Part judges possess broad authority in calculating an alimony

award.

             The prevailing principle in fixing an alimony award [is
             that]: "the goal of a proper alimony award is to assist
             the supported spouse in achieving a lifestyle that is
             reasonably comparable to the one enjoyed while living
             with the supporting spouse during the marriage."
             Crews v. Crews, 164 N.J. 11, 16 (2000); Innes v. Innes,
             117 N.J. 496, 503 (1990) (citing Mahoney v. Mahoney,
             91 N.J. 488, 501-02 (1982)). "The supporting spouse's
             obligation is set at a level that will maintain that
             standard." Innes, 117 N.J. at 503 (citing Lepis v. Lepis,
             83 N.J. 139, 150 (1980)).

             [Cox v. Cox, 335 N.J. Super. 465, 472-73 (App. Div.
             2000).]

      As we recently stated: "The importance of . . . the marital lifestyle cannot

be overstated." S.W. v. G.M., __ N.J. Super. __, __ (App. Div. 2020) (slip op.

                                                                          A-3573-18T4
                                        13
at 11). The Legislature underscored this principle when it amended the alimon y

statute to require the court to consider "[t]he standard of living established in

the marriage . . . and the likelihood that each party can maintain a reasonably

comparable standard of living, with neither party having a greater entitlement to

that standard of living than the other." N.J.S.A. 2A:34-23(b)(4). In enacting

N.J.S.A. 2A:34-23(b)(4), the Legislature did not intend an income equalization.

S.W., __ N.J. Super. at __ (slip op. at 14).

      Defendant's arguments relating to the alimony award lack support in law

or the facts adduced at trial. The trial judge accepted plaintiff's representation

of the marital standard of living, which was that the parties' expended $26,749

per month or $320,988 per year net. Therefore, the award of $70,000 per year,

when added to plaintiff's taxable income, resulted in $137,000 per year, a sum

which was still subject to taxation in part and was not excessive considering it

fell far below the marital standard of living. Moreover, the alimony did not meet

plaintiff's needs, which the judge calculated to be $11,400 per month or

$136,800 net per year. The alimony award even fell far below the marital

standard of living according to defendant.

      Defendant argues because trial concluded before the December 31, 2018

deadline established by the Tax Cuts and Jobs Act of 2017, which eliminated


                                                                          A-3573-18T4
                                       14
the tax deductibility of alimony, it was erroneous for the judge to award non-

taxable alimony without providing a rationale or considering the tax

consequence of the award to defendant. We disagree.

      The trial judge had discretion to consider whether alimony would be

taxable.   N.J.S.A. 2A:34-23(b)(12).         The judge expressed a rationale for

awarding non-taxable alimony, namely, that "much of the [parties'] marital

lifestyle was funded through the business and was therefore not taxable to them."

The judge further noted awarding non-taxable alimony would "afford [plaintiff]

with the ability to preserve the marital lifestyle, as closely as possible."

      We also reject defendant's arguments the trial judge made "no findings

whatsoever" as to defendant's ability to maintain a standard of living comparable

to the marriage, and that the alimony award gave plaintiff more disposable

income than defendant. Defendant retained the business, which according to the

judge, was the "main source of income that has allowed this family to live a

comfortable lifestyle." Plaintiff had no income producing assets, was dependent

on defendant, and bore the majority of the youngest child's expenses who would

be living with her. The judge found plaintiff's equitable distribution would be

used to purchase a new home. These circumstances justified the alimony award.

The judge did not abuse his discretion.


                                                                               A-3573-18T4
                                        15
                                       B.

      Defendant argues the judge erred by using the guidelines, as opposed to

the factors enumerated in N.J.S.A. 2A:34-23(a), to calculate child support for

the parties' daughter, who was residing away at college.          He asserts the

guidelines worksheet was erroneous because it allotted no overnights to

defendant and no credit for alimony.

      "The trial court has substantial discretion in making a child support award.

If consistent with the law, such an award will not be disturbed unless it is

manifestly unreasonable, arbitrary, or clearly contrary to reason or to other

evidence, or the result of whim or caprice." Foust v. Glaser, 340 N.J. Super.
312, 315-16 (App. Div. 2001) (citations and quotations omitted).

      Contrary to defendant's claims, the trial judge analyzed each N.J.S.A.

2A:34-23(a) factor in detail, acknowledged the parties' income exceeded the

maximum amount in the guidelines, but found no basis to award support in

excess of the guidelines based on the parties' lifestyle and plaintiff's needs.

Rather, reasoning that a reduction of one-half of plaintiff's fixed expenses was

appropriate because plaintiff testified the daughter would live on-campus after

transferring to a New Jersey school, the judge awarded a sum less than the

guidelines amount.


                                                                          A-3573-18T4
                                       16
      The judge did not err by not including overnights in the child support

calculations because defendant offered no testimony to that effect and did not

contradict plaintiff's testimony that the daughter intended to live on-campus in

New Jersey. Furthermore, the judge explained the non-taxable alimony was

added to plaintiff's income in the child support calculation.        Defendant's

argument that the judge did not deduct alimony from his income on the

guidelines worksheet thereby improperly skewing each party's share of the total

family income on the worksheet is unpersuasive because the judge did not apply

the guidelines and did not order the parties to split any obligation in proportion

to their incomes. The only aspect of the judgment which read to that effect was

a paragraph memorializing the parties' consent to share in the youngest child's

college expenses from the date of the judgment.         This provision was not

adjudicated by the trial judge.

      The child support award was supported by the adequate, substantial, and

credible evidence in the record. Considering the judge reduced plaintiff's budget

by $2670 per month, or $620 per week, to account for expenses he found were

associated with the daughter alone, the award of $243 per week was not an abuse

of discretion.




                                                                          A-3573-18T4
                                       17
                                        C.

      Defendant argues he should not have been ordered to pay counsel and

expert fees because he did not act in bad faith, and the equitable distribution and

support awards put the parties in financial parity.        He asserts plaintiff's

certification of services did not show the expert fees were reasonable, did not

account for the $10,000 already paid to plaintiff from the HELOC, and awarded

plaintiff $5000 more than the advance she received to pay her expert.

      Generally, "the party requesting the fee award must be in financial need

and the party paying the fees must have the financial ability to pay, and if those

two factors have been established, the party requesting the fees must have acted

in good faith in the litigation." J.E.V., 426 N.J. Super. at 493 (citing Guglielmo

v. Guglielmo, 253 N.J. Super. 531, 545 (App. Div. 1992)). "'The application of

these factors and the ultimate decision to award counsel fees rests within the

sound discretion of the trial judge.'" Gotlib v. Gotlib, 399 N.J. Super. 295, 314-

15 (App. Div. 2008) (quoting Loro v. Colliano, 354 N.J. Super. 212, 227 (App.

Div. 2002)). "We will disturb a trial court's determination on counsel fees only

on the 'rarest occasion,' and then only because of clear abuse of discretion."

Strahan v. Strahan, 402 N.J. Super. 298, 317 (App. Div. 2008) (quoting Rendine

v. Pantzer, 141 N.J. 292, 317 (1995)). N.J.S.A. 2A:34-23 states: "The court may


                                                                           A-3573-18T4
                                       18
order one party to pay a retainer on behalf of the other for expert and legal

services when the respective financial circumstances of the parties make the

award reasonable and just."

          Contrary to defendant's argument, the trial judge considered the parties'

incomes, plaintiff's non-taxable alimony, and the equitable distribution award in

determining their respective ability to pay their own attorneys' fees and whether

defendant should contribute to plaintiff's fees. The judge noted defendant's

business paid his fees and plaintiff did not have the ability to pass the expense

through the business in a similar fashion. He further reasoned that plaintiff hired

her rebuttal expert because defendant hired his rebuttal expert "at the [eleventh]

hour," plaintiff's "settlement positions, in light of the court's decision, were

reasonable," and defendant was "solely responsible for driving this matter to

trial."     These findings supported the judge's conclusion that plaintiff was

reasonable and acted in good faith when she incurred her expert fees.

          Moreover, defendant ignores the judge's limitation of the fee award to

expenses related to trial, crediting the parties for being able to "forge an

agreement" as to "virtually all other matters" other than the issues left for trial.

The judge thoroughly analyzed plaintiff's counsel's fee certification, noting her

billable rate was "decidedly low as compared to similarly situated attorneys


                                                                            A-3573-18T4
                                         19
practicing in this area doing family law." We are unconvinced the counsel fee

award constituted an abuse of discretion.

      We find no error in the trial judge's expert fee award. The amended

judgment did not state the HELOC would be paid from the net sale proceeds

from the marital residence and borne equally by the parties. Rather, plaintiff

remained responsible for the $10,000 advance from the HELOC. In recognition

of this fact, and the fact that defendant out-earned plaintiff and retained the

income-producing asset, and the results plaintiff achieved, the judge's decision

to reimburse plaintiff the $10,000 advanced to her was neither an overpayment

of fees nor an abuse of discretion.

                                       D.

      Defendant argues the trial judge erred in compelling him to maintain a

two-million-dollar life insurance policy for plaintiff's benefit because the death

benefit exceeds his total alimony obligation of $1,610,000, creating a windfall.

He asserts the award is inconsistent with S.W., in that the death benefit did not

reduce over time. He argues "[e]ven assuming a discount rate of only [two and

a half] percent, the present value of $1,610,000 over twenty-three years is only

$912,000." He states if the life insurance was to secure his obligation of support




                                                                          A-3573-18T4
                                       20
for their daughter's college, the judge should also have designated her a

beneficiary.

      The authority of the court to order life insurance to secure alimony and a

child's college expenses derives from N.J.S.A. 2A:34-23. Moreover,

                     [w]here a party is insurable and able to pay the
               necessary premiums, a life insurance death benefit
               should neither only meet a beneficiary's bare needs, nor
               be a windfall. In the former case, unexpected changes
               in circumstances can leave a beneficiary with unmet
               needs, whereas the latter condition exposes a payor's
               estate to obligations he or she never had during the
               marriage.

               [S.W., __ N.J. Super. at __ (slip op. at 15).]

      In the amended judgment, the trial judge reasoned a two-million-dollar

life insurance policy would secure the alimony.             On reconsideration, he

elaborated that the insurance would also secure the college obligation and could

be modified as defendant met his obligations.

      The trial judge gave ample reasons for the life insurance determination.

The judge's finding is consistent with S.W., wherein we held that reductions in

the death benefit amount may be appropriate as a payor meets his support

obligations and are a "matter of judicial discretion." __ N.J. Super. at __ (slip

op. at 16-17).      The judge explicitly acknowledged that defendant was not

precluded from seeking a modification of the life insurance if circumstances

                                                                           A-3573-18T4
                                         21
change as a result of having satisfied his obligations. The parties' daughter was

unemancipated and plaintiff could administer the life insurance proceeds on her

behalf in the event of defendant's demise to meet her college expenses without

naming the daughter as a beneficiary. The life insurance award was not an abuse

of discretion.

      Affirmed.




                                                                         A-3573-18T4
                                      22